[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                     JANUARY 31, 2008
                                                     THOMAS K. KAHN
                               No. 07-11250
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 03-00489-CR-T-17-MSS

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

ALBERT BAKIAJ,

                                                      Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (January 31, 2008)

Before MARCUS, WILSON and HILL, Circuit Judges.

PER CURIAM:

     Ryan Truskoski, appointed counsel for Albert Bakiaj in this appeal of
Bakiaj’s sentencing resulting from a resentencing hearing we ordered in Bakiaj’s

first appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bakiaj’s sentences are

AFFIRMED.




                                          2